           Case 2:19-cv-01966-JAD-BNW Document 29
                                               28 Filed 04/09/21
                                                        04/06/21 Page 1 of 2
                                                                           3



1    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
2    MEGAN E. WESSEL, ESQ.
3    Nevada Bar No. 14131
     PHILLIPS, SPALLAS & ANGSTADT, LLC
4    504 South Ninth Street
     Las Vegas, Nevada 89101
5    (702) 938-1510
     (702) 938-1511 (Fax)
6
     rphillips@psalaw.net
7    mwessel@psalaw.net

8    Attorneys for Defendants
     Wal-Mart Stores, Inc. and
9    Sam’s West, Inc.
10

11                                      UNITED STATES DISTRICT COURT

12                                       DISTRICT COURT OF NEVADA

13   SYLVIA WASHINGTON, an individual,                      Case No.: 2:19-cv-01966-JAD-BNW
14                         Plaintiff,                       DEFENDANT WAL-MART STORES,
     v.                                                     INC. AND SAM’S WEST, INC.’S
15
     WAL-MART STORES, INC., a foreign                       MOTION TO REMOVE BENJAMIN J.
16   corporation; SAM’S WEST, INC., a foreign               DOYLE, ESQ. FROM CAPTION AND
     corporation d/b/a SAM’S CLUB #4983; DOES               ELECTRONIC SERVICE LIST
17   1 through 100; and ROE CORPORATIONS
     101 through 200, inclusive,
18
                            Defendants.
19

20

21           Defendant, Wal-Mart Stores, Inc. and Sam’s West, Inc., by and through their attorney of

22   record, Robert K. Phillips, Esq. and Megan E. Wessel, Esq. of the law firm of Phillips, Spallas &

23   Angstadt, hereby request that Benjamin J. Doyle Esq. be removed from the caption and list of counsel

24   to be noticed.

25   ///

26   ///

27   ///

28   ///


                                                      -1-
         Case 2:19-cv-01966-JAD-BNW Document 29
                                             28 Filed 04/09/21
                                                      04/06/21 Page 2 of 2
                                                                         3



1           Benjamin J. Doyle, Esq. is no longer with Phillips, Spallas & Angstadt LLC. Given the
2    remaining attorneys at Phillips, Spallas & Angstadt LLC who have appeared on behalf of Defendant,
3    no party will be prejudiced by this counsel’s withdrawal.
4

5                                         DATED this 6th day of April, 2021.
6                                                 PHILLIPS, SPALLAS & ANGSTADT LLC
7                                                 /s/ Megan E. Wessel
8                                                 ROBERT K. PHILLIPS, ESQ.
                                                  Nevada Bar No. 11441
9
                                                  Megan E. Wessel, ESQ.
10                                                Nevada Bar No. 14131
                                                  504 South Ninth Street
11                                                Las Vegas, Nevada 89101

12                                                Attorneys for Defendant
                                                  Walmart, Inc.
13
                                             ORDER
14

15                               IT IS SO ORDERED
                                 DATED: 2:53 pm, April 09, 2021
16

17

18                               BRENDA WEKSLER
19                               UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28


                                                   -2-
